Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #051


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 15th day of October, 2014, are as follows:




BY HUGHES, J.:


2014-CC-0288      ROY BUFKIN, JR. v. FELIPE'S LOUISIANA, LLC, ET AL. (Parish of
                  Orleans)

                  Accordingly, the judgment of the district court is reversed, and
                  summary judgment is hereby entered in favor of Shamrock
                  Construction Co., Inc., dismissing this defendant from this
                  action, with prejudice.    We remand this matter to the district
                  court for further proceedings consistent with the foregoing.
                  REVERSED; JUDGMENT RENDERED; REMANDED.

                  JOHNSON, C.J., dissents.
                  GUIDRY, J., concurs and assigns reasons.
10/15/14



                      SUPREME COURT OF LOUISIANA

                                 NO. 2014-CC-0288

                                 ROY BUFKIN, JR.

                                      VERSUS

                      FELIPE’S LOUISIANA, LLC, ET AL.

      ON SUPERVISORY WRITS TO THE CIVIL DISTRICT COURT
                 FOR THE PARISH OF ORLEANS


HUGHES, J.

      This writ presents the issue of whether a building contractor breached any

legal duty owed to a pedestrian crossing a street next to the contractor’s dumpster,

who was struck by an oncoming bicyclist. After a thorough review of the record

presented, we conclude that the dumpster was obvious and apparent, and not

unreasonably dangerous; thus, there was no duty to warn of the clearly visible

obstruction, and the district court erred in failing to grant summary judgment

dismissing the contractor.     Therefore, we reverse the district court judgment,

render summary judgment in favor of the defendant/contractor, and remand to the

district court for further proceedings.

                    FACTS AND PROCEDURAL HISTORY

      This personal injury action arose on December 2, 2011, at approximately

4:30 in the afternoon, when Royce Bufkin, Jr. was walking through the French

Quarter from a jewelry store on Royal Street to a wine shop on Chartres Street, via

Conti Street. Outside a building under renovation at 622 Conti Street, Mr. Bufkin

encountered a construction barrier blocking the sidewalk, which directed

pedestrians to use the sidewalk on the other side of the street. At this location,

there was also a large construction dumpster placed on several adjacent on-street
parking spaces by Shamrock Construction Co., Inc. (“Shamrock”), in connection

with renovations it had contracted to make at 622 Conti Street. While attempting

to cross the street by the dumpster, Mr. Bufkin was hit by a bicyclist and injured.

      At the time of the accident, Mr. Bufkin was walking toward the Mississippi

River down Conti Street, which is a one-way street in the same direction. The

bicyclist, who was working in the course and scope of his employment as a

deliveryman for Felipe’s Louisiana, LLC d/b/a Felipe’s Taqueria Restaurant

(“Felipe’s”), was traveling in the wrong direction (away from the river) on Conti

Street. Mr. Bufkin had stopped before crossing Conti, next to the dumpster, to

allow two cars to pass (approaching from the direction of Lake Ponchartrain), but

he failed to look to his right (in the direction of the river) before crossing the street,

and he did not see the bicyclist approaching.

      Mr. Bufkin filed the instant suit on March 6, 2012, naming as defendants:

Felipe’s; Felipe’s insurer, Maryland Casualty Company; Shamrock; Lewis C.

Ramel, Jr., the alleged owner of 622 Conti Street; and “Any Unidentified Owners

of 622 Conti Street.”

      On November 20, 2013 Shamrock filed a motion for summary judgment,

contending that it was not negligent and that the plaintiff would be unable to

establish that it owed a duty, as alleged. Following a December 13, 2013 hearing

on Shamrock’s motion for summary judgment, the district court denied the motion

for summary judgment, reasoning that whether Shamrock posted a warning on its

sidewalk-closure sign sufficient to notify the plaintiff of the “existence of

problems” was a question of fact that precluded summary judgment.

      The appellate court denied Shamrock’s subsequent writ application. See

Bufkin v. Felipe’s Louisiana, LLC, 14-0051 (La. App. 4 Cir. 1/14/14)

(unpublished). Thereafter, this court granted Shamrock’s writ application. See

Bufkin v. Felipe’s Louisiana, LLC, 14-0288 (La. 6/20/14), 141 So.3d 276. We

                                            2
conclude that the condition presented by the presence of Shamrock’s clearly

marked and visible construction dumpster, adjacent to a one-way French Quarter

street, was obvious, apparent, and did not create an unreasonable risk of harm;

thus, no duty was owed.

                             LAW AND ANALYSIS

      This court applies a de novo standard of review in considering lower court

rulings on summary judgment motions. Thus, we use the same criteria that govern

the district court’s consideration of whether summary judgment is appropriate. A

court must grant a motion for summary judgment if the pleadings, depositions,

answers to interrogatories, and admissions, together with the affidavits, if any,

show that there is no genuine issue as to material fact, and that the mover is

entitled to judgment as a matter of law, pursuant to LSA-C.C.P. art. 966(B). See

Catahoula Parish School Board v. Louisiana Machinery Rentals, LLC, 12-

2504 (La. 10/15/13), 124 So.3d 1065, 1071.

      On motion for summary judgment, the burden of proof remains with the

movant. However, if the moving party will not bear the burden of proof on the

issue at trial and points out that there is an absence of factual support for one or

more elements essential to the adverse party’s claim, action, or defense, then the

non-moving party must produce factual support sufficient to establish that he will

be able to satisfy his evidentiary burden of proof at trial. If the opponent of the

motion fails to do so, there is no genuine issue of material fact and summary

judgment will be granted. See LSA-C.C.P. art. 966(C)(2); Schultz v. Guoth, 10-

0343 (La. 1/19/11), 57 So.3d 1002, 1006.

      In its motion for summary judgment, Shamrock asserted that the plaintiff

would be unable to establish the duty element of his negligence action. Shamrock

argued that since the duty element is an essential element of the plaintiff’s

negligence action and there was no genuine issue of material fact, it was entitled to

                                         3
a judgment of dismissal as a matter of law. Shamrock asserted that it had no duty

to warn the plaintiff to look both ways before crossing the street.

      The plaintiff maintained that Shamrock was liable for his injuries because

Shamrock had negligently created an unreasonable risk of harm to pedestrians by

setting up a “blind spot” that prevented pedestrians from seeing oncoming traffic

when crossing the street near Shamrock’s dumpster. The plaintiff argued that

Shamrock’s sidewalk closure funneled pedestrians into crossing the street by the

dumpster, and Shamrock’s placement of the large dumpster immediately next to

the street, without a buffer zone, created a line-of-sight obstruction for pedestrians

of traffic on the street. The plaintiff further asserted that Shamrock’s sign, which

advised that the sidewalk was closed and that the sidewalk on the other side of the

street should be used, should also have advised pedestrians that the dumpster

created a blind spot and that the street should be crossed at the corner. Further, the

plaintiff contended that Shamrock should have placed “fences or buffers around

[the dumpster] as is customarily placed around such dumpsters,” contending that

such a “buffer” would have “eliminated that blind spot had it been properly placed

at that area of the construction site.”

      The issue thus framed is whether the sidewalk condition, created by

Shamrock’s allegedly insufficient posted warnings and the placement of the large

curbside dumpster, produced a vision obstruction for pedestrians crossing the street

at that location that was unreasonably dangerous, and, if so, whether Shamrock

owed a duty to place additional warnings on its signage and/or to construct a buffer

zone that would mitigate against any vision obstruction created.

      As we stated in Christy v. McCalla, 11-0366 (La. 12/6/11), 79 So.3d 293,

Louisiana courts have adopted a duty-risk analysis in determining whether liability

exists under the facts of a particular case. Under this analysis, a plaintiff must

prove five separate elements: (1) the defendant had a duty to conform his or her

                                          4
conduct to a specific standard of care; (2) the defendant failed to conform his or

her conduct to the appropriate standard of care; (3) the defendant’s substandard

conduct was a cause-in-fact of the plaintiff’s injuries; (4) the defendant’s

substandard conduct was a legal cause of the plaintiff’s injuries; and (5) actual

damages.    Christy v. McCalla, 79 So.3d at 299 (citing Pinsonneault v.

Merchants & Farmers Bank & Trust Company, 01-2217 (La. 4/3/02), 816

So.2d 270, 275-76).

      The threshold issue in any negligence action is whether the defendant owed

the plaintiff a duty, and whether a duty is owed is a question of law. Milbert v.

Answering Bureau, Inc., 13-0022 (La. 6/28/13), 120 So.3d 678, 687-88.

      In the instant case, by closing the sidewalk adjoining 622 Conti Street for its

construction/renovation activities, which also extended into the abutting parking

spaces where it placed its dumpster, Shamrock, acting on behalf of the building

owner, effectively assumed custody of the sidewalk and abutting parking spaces.

Thus, LSA-C.C. art. 2317 and 2317.1 are relevant to this proceeding, and provide:

      Art. 2317. Acts of others and of things in custody
             We are responsible, not only for the damage occasioned by our
      own act, but for that which is caused by the act of persons for whom
      we are answerable, or of the things which we have in our custody.
      This, however, is to be understood with the following modifications.

      Art. 2317.1. Damage caused by ruin, vice, or defect in things
             The owner or custodian of a thing is answerable for damage
      occasioned by its ruin, vice, or defect, only upon a showing that he
      knew or, in the exercise of reasonable care, should have known of the
      ruin, vice, or defect which caused the damage, that the damage could
      have been prevented by the exercise of reasonable care, and that he
      failed to exercise such reasonable care. Nothing in this Article shall
      preclude the court from the application of the doctrine of res ipsa
      loquitur in an appropriate case.

      The burden for tort liability arising from a defect in a public sidewalk is

generally with the municipality, not the adjoining landowner, unless the abutting

property owner negligently caused a defect in the sidewalk.         See Randall v.

Feducia, 507 So.2d 1237, 1239 (La. 1987); Arata v. Orleans Capitol Stores, 219

                                         5
La. 1045, 1058-60, 55 So.2d 239, 244 (La. 1951); Stern v. Davies, 128 La. 182, 54

So. 712 (La. 1911). Notwithstanding, a pedestrian has a duty to see that which

should be seen and is bound to observe his course to see if his pathway is clear.

Hutchinson v. Knights of Columbus, Council No. 5747, 03-1533 (La. 2/20/04),

866 So.2d 228, 234; Williams v. Leonard Chabert Medical Center, 98-1029

(La. App. 1 Cir. 9/26/99), 744 So.2d 206, 211, writ denied, 00-0011 (La. 2/18/00),

754 So.2d 974.

      When evaluating the duty owed relative to a sidewalk condition, the facts

and surrounding circumstances of each case control and the test applied requires

the consideration of whether the sidewalk was maintained in a reasonably safe

condition for persons exercising ordinary care and prudence. Courts have adopted

a risk-utility balancing test to determine whether such a condition is unreasonably

dangerous, wherein the trier of fact balances the gravity and the risk of harm

against the individual and societal utility and the cost and feasibility of repair. See

Chambers v. Village of Moreauville, 11-0898 (La. 1/24/12), 85 So.3d 593, 597-

98.

      This court has synthesized the risk-utility balancing test to a consideration of

four pertinent factors:   (1) the utility of the complained-of condition; (2) the

likelihood and magnitude of harm, including the obviousness and apparentness of

the condition; (3) the cost of preventing the harm; and (4) the nature of the

plaintiff’s activities in terms of social utility or whether the activities were

dangerous by nature. Broussard v. State ex rel. Office of State Buildings, 12-

1238 (La. 4/5/13), 113 So.3d 175, 184; Dauzat v. Curnest Guillot Logging, Inc.,

08-0528 (La. 12/2/08), 995 So.2d 1184, 1186-87 (per curiam); Hutchinson v.

Knights of Columbus, Council No. 5747, 03-1533 (La. 2/20/04), 866 So.2d 228,

235; Pitre v. Louisiana Tech University, 95-1466 (La. 5/10/96), 673 So.2d 585,

591-93.

                                          6
      Regarding the first prong of this test, the utility of the defendant’s activities

in this case is not disputed. Conducting repairs and renovations to aging French

Quarter buildings is not only desirable but necessary.

      The second prong of this risk-utility inquiry focuses on whether the

allegedly dangerous or defective condition was obvious and apparent.            Under

Louisiana law, a defendant generally does not have a duty to protect against that

which is obvious and apparent. In order for an alleged hazard to be considered

obvious and apparent, this court has consistently stated the hazard should be one

that is open and obvious to everyone who may potentially encounter it. Broussard

v. State ex rel. Office of State Buildings, 113 So.3d at 184; Hutchinson v.

Knights of Columbus, Council No. 5747, 866 So.2d at 234.

      Along with the pleadings, Shamrock submitted the following in support of

its motion for summary judgment in this case: (1) the affidavit of Dale D. Johnson,

Shamrock’s superintendent for the construction/renovation project of the 622 Conti

Street building; (2) the deposition of the plaintiff; and (3) photographs identified in

the plaintiff’s deposition as those he had taken of the accident site about a week

after the accident. While the plaintiff also pointed to the Dale Johnson affidavit,

his own deposition, and the photographs he had taken, he did not submit anything

in addition to these three items of evidence.

      Mr. Johnson’s affidavit revealed the following facts. The 622 Conti Street

building is located on Conti between Royal Street (on the lake side) and Chartres

Street (on the river side) and is next to the office of the New Orleans Police

Department’s 8th District, which fronts Royal Street, and across from the

Louisiana Supreme Court building, which also fronts Royal Street. At the time of

the construction project there were three parking spaces, designated by signs as

“No Parking Police Zone,” which were approximately nine feet wide and extended

length-wise for a total of approximately sixty feet, along Conti in front of 622

                                          7
Conti Street and adjacent buildings. Shamrock rented these three parking spaces

from the City of New Orleans, with the permission of the 8th District, for the

duration of the project. The renovation project lasted from approximately June of

2011 through February of 2013.

       Mr. Johnson further averred in his affidavit that from approximately July

through December of 2011, Shamrock placed a red, 30-cubic-yard dumpster,

measuring approximately 22 feet in length, 8 feet in width, and 5 feet, 2 inches in

height, on the three leased parking spots. The lake-side end of the dumpster was

approximately 92 feet from the corner of Royal Street and in line with the Royal

Street side of the building at 622 Conti Street. During this time (July through

December of 2011), the sidewalk was also closed by Shamrock. On the Royal

Street side, beginning even with the end of the dumpster, there was an 8-foot-high

board on which was placed a 4-by-3-foot sign that read: “SIDEWALK CLOSED”

(in 5-inch lettering) and “PLEASE USE OTHER SIDEWALK” (in 3.5-inch

lettering).   Beneath the lettering, there was a large arrow that pointed to the

opposite side of Conti Street. The background of the sign was white, and the

lettering and arrow were green. Next to the sign board was a barricade barrel with

reflective stripes, which blocked the remaining portion of the sidewalk.        No

pedestrian crossing was delineated at the construction location.

       Mr. Johnson also stated that the size of the dumpster placed at 622 Conti

Street was comparable in size to a large vehicle, such as a 2011 Ford Econoline E-

250 van (which is approximately 19.7 feet in length and 7.08 feet in height) or a

2006 Ford F-250 4x4 (which is approximately 20 feet, 4 inches in length, and 6

feet, 8 inches in height).

       Mr. Bufkin testified in his deposition to the following facts. He had at that

time lived in the French Quarter for thirty years, the last fifteen of which were at

his home on Bourbon Street.       Mr. Bufkin denied having any problem seeing

                                         8
distances, though he admitted to needing glasses to read small print. He also

denied having consumed any type of alcoholic beverage, medication, or drug on

the day of the accident that would have impaired his perception.

      Immediately before the accident, Mr. Bufkin was walking from his friend’s

jewelry shop located at 322 Royal Street, and he turned onto Conti Street on the

way to a wine shop on Chartres Street to buy a lottery ticket (a trip he made

approximately twice a week). After he passed the police station at Royal and

Conti, the sidewalk was closed by a sign pointing to and advising pedestrians to

use the sidewalk across the street. Mr. Bufkin stated that he walked next to the

dumpster adjacent to the closed sidewalk to cross the street. He explained that,

because police cars were parked all along Conti Street “almost bumper to bumper,”

pedestrian traffic would cross the street by the dumpster. Mr. Bufkin said he

followed the pedestrian traffic crossing by the dumpster, since he thought crossing

by the dumpster was a shortcut.

      Mr. Bufkin stated that, just before crossing the street, he waited for two cars

to pass by from his left, in the same direction that he was walking (toward the

river). After the two cars passed, Mr. Bufkin stepped out from the dumpster, just

as he was turning his head from looking to his left toward the right, and was struck

by a bicyclist, who was traveling the wrong way down the one-way street. Mr.

Bufkin does not dispute that he failed to look to his right before attempting to cross

the street, asserting only that, at 6 feet, 5 inches in height, he could not “see past”

the dumpster.

      Mr. Bufkin admitted that he had known about the presence of the dumpster

at 622 Conti Street for more than four months by the time of the accident. He

further acknowledged that he was aware that some people in the Quarter would at

times walk, jog, or ride bicycles the wrong way down one-way streets.

      The photographs taken by Mr. Bufkin showed the barricade of the sidewalk

                                          9
on the lake side of 622 Conti Street, the warning signs posted by Shamrock, and

the location and size of the dumpster. Of note is the photograph marked “Exhibit

10,” which showed both the dumpster and a four-door pick-up truck parked next to

the dumpster. Exhibit 10 reveals the dumpster to be approximately the same size

as the pick-up truck.

      In accordance with the law and jurisprudence cited hereinabove, Shamrock,

having assumed custody of the sidewalk and abutting parking spaces outside of

622 Conti Street during the pertinent time period, would have been liable for any

unreasonably dangerous condition it created. However, the evidence presented on

motion for summary judgment established that any vision obstruction, caused by

the dumpster, to a pedestrian crossing Conti Street at that mid-block location was

obvious and apparent, and reasonably safe for persons exercising ordinary care and

prudence. Moreover, because the size of the dumpster was comparable to a pick-

up truck, this particular situation was of the type any pedestrian might encounter

on a regular basis. Thus, we conclude that Shamrock had no duty to warn of the

obstruction presented to pedestrians by its pick-up-truck-sized dumpster, a large

inanimate object visible to all.

      Once Shamrock demonstrated that the plaintiff would be unable to bear his

burden to prove an essential element of his negligence action, that a duty was owed

by Shamrock to him, then the burden shifted to the plaintiff to demonstrate that he

would be able to meet the burden at trial. See Schultz v. Guoth, 57 So.3d at 1006.

Yet the plaintiff failed to produce any affidavit, deposition, or other evidence

admissible on motion for summary judgment to show that Shamrock did have a

duty to warn pedestrians of the obstruction or take extra measures to aid

pedestrians to see around the obstruction.1


1
  Subject to a trial court’s Daubert-Foret review, expert opinion evidence, in the form
prescribed by LSA-C.C.P. arts. 966(B) and 967, may be considered on motion for summary
judgment. See Independent Fire Insurance Company v. Sunbeam Corporation, 99-2181
                                          10
       As stated by LSA-C.C.P. art. 967(B), when a motion for summary judgment

is made and supported, an adverse party may not rest on the mere allegations or

denials of his pleadings, but his response, by affidavits or as otherwise, must set

forth specific facts showing that there is a genuine issue for trial. See Luther v.

IOM Company LLC, 13-0353 (La. 10/15/13), 130 So.3d 817, 822; Cheramie

Services, Inc. v. Shell Deepwater Production, Inc., 09-1633 (La. 4/23/10), 35

So.3d 1053. Once a motion for summary judgment has been properly supported by

the moving party, the failure of the non-moving party to produce evidence of a

material factual dispute mandates the granting of the motion. Dauzat v. Curnest

Guillot Logging Inc., 995 So.2d at 1187 (citing Babin v. Winn-Dixie Louisiana,

Inc., 00-0078 (La. 6/30/00), 764 So.2d 37, 40). See also Alexander v. Toyota

Motor Sales, U.S.A., 13-0756 (La. 9/27/13), 123 So.3d 712, 714 (“All elements

must be proven to succeed on this claim; therefore, a lack of factual support for

just one element renders summary judgment in favor of [the defendant]

appropriate.”).2

       Because the plaintiff in this case failed to show, on motion for summary

judgment, that he would be able to bear his burden at trial to prove a duty was

owed by Shamrock, summary judgment in favor of Shamrock should have been

granted. See Cheramie Services, Inc. v. Shell Deepwater Production, Inc., 35

So.3d at 1059; Dejoie v. Medley, 08-2223 (La. 5/5/09), 9 So.3d 826, 832 (“If he




(La. 2/29/00), 755 So.2d 226, 231-36. See also Daubert v. Merrell Dow Pharmaceuticals,
Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993), and State v. Foret, 628 So.2d 1116
(La. 1993).
2
  See also MB Industries, LLC v. CNA Insurance Company, 11-0303 (La. 10/25/11), 74
So.3d 1173, 1184 (“Once the defendant’s motion is filed, the plaintiff must present sufficient
factual support to prove every essential element of his claim . . . . He cannot simply tell the court
that the evidence will be forthcoming at some unknown later date.” “If a motion for summary
judgment is filed early in the proceedings, before a party has had reasonable time to retain an
expert, the trial court may continue the hearing on the motion in order to give the party an
adequate opportunity to find an expert and obtain his testimony.”).


                                                 11
does not so respond, summary judgment, if appropriate, shall be rendered against

him.”).3

                                   CONCLUSION

      In this case, Shamrock met its burden of producing evidence, on motion for

summary judgment, to point out the lack of factual support for an essential element

in the plaintiff’s case, demonstrating that because the condition complained of by

the plaintiff was obvious and apparent and was reasonably safe for pedestrians

exercising ordinary care and prudence, it had no duty to extend additional warnings

to pedestrians or to create a buffer zone around its dumpster. The burden then

shifted to the plaintiff to come forward with evidence (by affidavit, deposition,

discovery response, or other form sanctioned by LSA-C.C.P. arts. 966 and 967) to

demonstrate that he would be able to meet his burden at trial to show a duty on the

party of Shamrock. The plaintiff failed to meet this burden; therefore, the district

court erred in failing to grant summary judgment in Shamrock’s favor.

                                       DECREE

      Accordingly, the judgment of the district court is reversed, and summary

judgment is hereby entered in favor of Shamrock Construction Co., Inc.,

dismissing this defendant from this action, with prejudice. We remand this matter

to the district court for further proceedings consistent with the foregoing.

      REVERSED; JUDGMENT RENDERED; REMANDED.




3
  We note that our opinion in Broussard v. State ex rel. Office of State Buildings, supra,
should not be construed as precluding summary judgment when no legal duty is owed because
the condition encountered is obvious and apparent to all and not unreasonably dangerous.


                                           12
10/15/14



                  SUPREME COURT OF LOUISIANA

                            No. 2014-CC-0288

                           ROY BUFKIN, SR.

                                VERSUS

                  FELIPE’S LOUISIANA, LLC, ET AL.

     ON SUPERVISORY WRITS TO THE CIVIL DISTRICT COURT
                FOR THE PARISH OF ORLEANS




JOHNSON, Chief Justice, dissents.




                                    1
10/15/14



                     SUPREME COURT OF LOUISIANA

                                No. 2014-CC-0288

                               ROY BUFKIN, SR.

                                     VERSUS

                     FELIPE’S LOUISIANA, LLC, ET AL.

       ON SUPERVISORY WRITS TO THE CIVIL DISTRICT COURT
                  FOR THE PARISH OF ORLEANS

GUIDRY, Justice, concurs and assigns reasons.

       I concur in the majority’s holding that summary judgment in favor of the

defendant contractor, Shamrock Construction Co., was mandated under the facts of

this case and the applicable law.     Broussard v. State ex rel. Office of State

Buildings, 12-1238 (La. 4/5/13), 113 So.3d 175, holds that the determination of an

unreasonable risk of harm is a question of fact; however, as the instant case

demonstrates, our jurisprudence does not preclude the granting of a motion for

summary judgment in cases where the plaintiff is unable to produce factual support

for his or her claim that a complained-of condition or thing is unreasonably

dangerous. See Pitre v. Louisiana Tech. Univ., 95-1466 (La. 5/10/96), 678 So.2d

585.   Accordingly, I agree with the majority’s conclusion that “the evidence

presented in the motion for summary judgment established that any vision

obstruction, caused by the dumpster, to a pedestrian crossing Conti Street at that

mid-block location was an open and obvious hazard, and reasonably safe for

persons exercising ordinary care and prudence.” Supra, p. 10.

       In Pryor v. Iberia Parish School Bd., 10-1683 (La. 3/15/11), 60 So.3d 594,

596-97, this court explained as follows:



                                           1
            The general rule is that the owner or custodian of property has a
      duty to keep the property in a reasonably safe condition. The owner
      or custodian must discover any unreasonably dangerous condition on
      the premises, and either correct the condition or warn potential
      victims of its existence. Smith v. The Runnels Schools, Inc., 04-1329
      (La. App. 1 Cir. 3/24/05), 907 So.2d 109, 112. Nonetheless, we have
      recognized that defendants generally have no duty to protect against
      an open and obvious hazard. If the facts of a particular case show that
      the complained-of condition should be obvious to all, the condition
      may not be unreasonably dangerous, and the defendant may owe no
      duty to the plaintiff. Eisenhardt v. Snook, 08-1287 (La. 3/17/09), 8
      So.3d 541; Dauzat v. Curnest Guillot Logging, Inc., 08-0528
      (La.12/2/08), 995 So.2d 1184. It is the court’s obligation to decide
      which risks are unreasonable based upon the facts and circumstances
      of each case. Harris v. Pizza Hut of Louisiana, Inc., 455 So.2d 1364,
      1371 (La. 1984). The ultimate determination of unreasonable risk of
      harm is subject to review under the manifest error standard. Reed v.
      Wal-Mart, Inc., 97-1174 (La. 3/4/98), 708 So.2d 362.

              In determining whether a defect presents an unreasonable risk
      of harm, the trier of fact must balance the gravity and risk of harm
      against the individual and societal rights and obligations, the social
      utility, and the cost and feasibility of repair. Reed, 97-1174 at p. 5,
      708 So.2d at 365; Boyle v. Board of Supervisors, 96-1158 (La.
      1/14/97), 685 So.2d 1080, 1083; Entrevia v. Hood, 427 So.2d 1146,
      1149 (La. 1983); Langlois v. Allied Chemical Corp., 258 La. 1067,
      249 So.2d 133 (1971). In determining whether a condition is
      unreasonably dangerous, courts have adopted a risk-utility balancing
      test. This test encompasses four factors: (1) the utility of the thing;
      (2) the likelihood and magnitude of harm, which includes the
      obviousness and apparentness of the condition; (3) the cost of
      preventing the harm; and (4) the nature of the plaintiffs’ activities in
      terms of its social utility, or whether it is dangerous by nature. Pitre
      v. Louisiana Tech. Univ., 95-1466 (La. 5/10/96), 673 So.2d 585.


      In Pitre, this court emphasized that “the obviousness and apparentness of a

potentially dangerous condition are relevant factors to be considered under the

duty-risk analysis. If the facts of a particular case show that the complained-of

condition should be obvious to all, the condition may not be unreasonably

dangerous and the defendant may owe no duty to the plaintiff.” 673 So.2d at 591.

This court recently reiterated that principle, stating that “to be open and obvious,

the risk of harm should be apparent to all who encounter the dangerous condition.”

Broussard, p. 17, 113 So.3d at 188.

                                         2
      In Pryor, the plaintiff, a sixty-nine-year-old woman recovering from hip

surgery, attempted to descend over a bleacher step with an eighteen-inch gap

between the first and second step. The plaintiff testified that she noticed the large

gap between the step upon ascending the steps, and that in order to ascend the step,

she lay on her side so she could swing one leg up at a time, and then stood up. On

the way down, however, instead of lying on her side and swinging her legs over the

gap as she had done earlier, the plaintiff attempted to simply step down, and in the

process, fell and injured herself. The record reflected that on the opposite side of

the stadium, the bleachers were handicap accessible, but the plaintiff had chosen to

sit on the side which was not handicap accessible. This court found the bleachers

were not unreasonably dangerous, because “plaintiff was aware of this open and

obvious risk,” and “could have easily avoided any risk by using additional care (as

she did when she first ascended the bleachers), or by choosing to sit on the west

side of the stadium where suitable accommodations for persons with physical

impairments were provided.” Pryor, 60 So.3d at 598.

      In the instant case, there is no genuine issue as to whether the dumpster

presented an obvious and apparent hazard to anyone who encountered it. The

dumpster was twenty-two feet long, eight feet wide, and five feet, two inches in

height, occupying three parking spots along Conti Street in the middle of the block.

Although the defendant had posted signs advising pedestrians that the sidewalk

was closed and to use the other sidewalk, the plaintiff sought to cross the street

mid-block by the dumpster rather than to return to the corner and to cross the street

at the cross-walk at the intersection of Conti and Royal.    He then failed to look

both ways before stepping out into the street from behind the dumpster. As this

court reasoned in Pryor, the plaintiff here also could have easily avoided the risk

presented by the open and obvious presence of the dumpster. Accordingly, I agree

                                          3
with the majority that there are no genuine issues of material fact and that the

defendant is entitled to summary judgment in its favor as a matter of law.




                                         4